UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7600


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MORRIS KENDALL JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:07-cr-00016-BO-1; 5:12-cv-00070-BO)


Submitted:   November 27, 2013            Decided:     January 9, 2014


Before WILKINSON and    GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Morris          Jones     appeals        the      district        court’s       order

dismissing his 28 U.S.C.A. § 2255 (West Supp. 2013) motion as

untimely.             The    district       court         granted      a     certificate      of

appealability on the issue of whether Jones’ § 2255 motion was

timely;     we     expanded         the     certificate           of    appealability        and

directed the parties file supplemental briefs in light of Miller

v. United States, ___ F.3d ___, 2013 WL 4441547 (4th Cir. Aug.

21,   2013),      and       Jones’     waiver       of     his    right      to    attack    his

conviction and sentence in a § 2255 proceeding.                               We affirm the

dismissal        of     Jones’       § 2255         motion,       holding         that   Jones’

collateral attack was barred by the waiver of his rights in his

plea agreement.

            The        Government         raised     Jones’       waiver      of    collateral

attack rights in the district court and on appeal.                                   We review

the validity of an appeal waiver de novo.                                  United States v.

Blick, 408 F.3d 162, 168 (4th Cir. 2005).                              We will enforce an

appeal waiver to preclude a defendant from raising an issue if

“the waiver is valid and . . . the issue being appealed is

within the scope of the waiver.”                     Id.; see also United States v.

Lemaster,    403 F.3d 216,      220     (4th     Cir.     2005)     (holding       that

“defendant       may    waive    the      right      to    attack      his   conviction      and

sentence collaterally,               so    long     as    the    waiver      is    knowing    and

voluntary”).

                                                2
            On appeal, Jones does not contend that his waiver was

not knowing and intelligent, asserting only that his claim is

not    within    the    scope    of   his   waiver.         Jones   contends    that,

following our decision in United States v. Simmons, 649 F.3d
237,    244-45    (4th    Cir.    2011)     (en    banc),     the   district    court

improperly enhanced his sentence based on Jones’ prior felony

convictions.      Applying Circuit precedent, we conclude that this

issue    falls   within    the    scope     of    Jones’    waiver.       See   United

States v. Copeland, 707 F.3d 522, 528-30 (4th Cir. 2013), cert.

denied, 82 U.S.L.W. 3181 (U.S. Oct. 7, 2013) (No. 12-10514).

            Accordingly, we affirm the district court’s denial of

§ 2255 relief.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court    and    argument       would   not   aid   the   decisional

process.

                                                                            AFFIRMED




                                            3